Title: To John Adams from LeRay de Chaumont, 4 February 1818
From: Chaumont, LeRay de
To: Adams, John


				
					To his Excellency John Adams
					LeRaysville 10 feby. 1818
				
				To you who like the greatest men of the Roman Republic, after having as them rendered the most eminent services to your Country, cast off the Robe of State, to cultivate your spot of ground, and give to your countrymen the best example.... I take the liberty to Send my maiden speech, in this Country, upon that great art, Agriculture.I have never forgot that the first words of English I pronounced, were after you and that your friendship for encouraging my first efforts has been the most successfull stimulant to my emulation.—I remain with regard / Your most obedient / & Humble Servant 
				
					LeRaydeChaumont
				
				
			